Citation Nr: 0217211	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-06 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. Service connection for hearing loss was denied by the RO 
in a rating decision dated in June 1998 and that decision 
was not appealed.

3. Evidence submitted by the veteran since the June 1998 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for hearing loss.


CONCLUSIONS OF LAW

1. The June 1998 RO rating decision is final. 38 U.S.C.A. 
§ 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for hearing loss and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The August 2000 rating decision, the October 2000 statement 
of the case (SOC) and then August 2002 supplemental 
statement of the case (SSOC) advised the veteran of the laws 
and regulations pertaining to service connection and 
evidence necessary to reopen his claim.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  A February 2000 letter to 
the veteran notified him that he needed to submit new and 
material evidence and that the best evidence would be 
clinical records from doctors or hospitals that had provided 
treatment.  A March 2000 letter to the veteran indicated 
that it was necessary for him to submit new and material 
evidence indicating that there was a link between his 
hearing loss and his military service.  In September 2001, 
the veteran was again notified that it was his duty to 
submit evidence showing a relationship between his current 
disability and an injury, disease or event in service.  He 
was also told that he should inform VA of all places where 
records could be found.  The veteran has not identified 
additional records that need to be obtained.  In keeping 
with the duty to assist, the veteran was provided a VA 
examination in July 1996 in conjunction with his first claim 
for service connection for hearing loss.  The RO has also 
gathered service medical records, and all records that the 
veteran has indicated were available.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  New and material evidence to reopen a claim of service 
connection for hearing loss.

Entitlement to service connection for hearing loss was 
denied by the RO in a rating decision in June 1998. This 
decision was not appealed and is final. 38 U.S.C.A. 
§ 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently, 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Service 
connection was denied because there was no medical evidence 
showing a link between the veteran's hearing loss and his 
military service. 

Prior, unappealed rating decisions may not be reopened 
absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A § 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
hearing loss was filed prior to August 29, 2001.  Therefore, 
the amended regulation does not apply

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the June 1998 rating decision 
consists of a private treatment note dated in June 1999 
indicating that the veteran has conductive component loss as 
well as a severe sensorineural hearing loss, a report of 
audiological testing from November 1999 indicating a hearing 
loss, and VA outpatient treatment notes from April 1999 to 
September 2001 indicating that the veteran has a hearing 
loss and that he was having trouble with his hearing aids.  
For the purposes of reopening the claim, the Board is to 
presume the credibility of all new evidence submitted.  

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of evidence 
showing that there is a link between the veteran's service 
and his current hearing loss.  The new evidence establishes 
that the veteran has a hearing loss, but there is no 
indication as to the etiology of that hearing loss.  The 
veteran has stated that he was a mortarman during World War 
II and that he was exposed to acoustical trauma while in 
service.  This evidence was of record in 1998 and was 
previously considered by the RO.  The only new evidence is 
the treatment notes and the November 1999 audiological 
report.

The evidence is deemed credible including the veteran's 
statements regarding his belief that he has a current 
disability linked to service, but he is not a medical 
professional, and while he is competent to describe 
symptoms, as a layperson he is not competent to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The medical evidence does not 
indicate any etiology for the veteran's hearing loss. Though 
the veteran has been asked to submit evidence showing a link 
to service in order to reopen his claim, he has been 
unwilling or unable to comply.  Material evidence is 
evidence that "tends to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim."  See, Evans v. Brown, 
9 Vet. App. at 284 (1996).  The specified basis for the last 
disallowance of the appellant's claim was that the evidence 
did not show any link between service and the veteran's 
hearing loss.  Since the new evidence does not show any such 
link, the claim for service connection for hearing loss 
cannot be reopened.









ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hearing loss, 
and the claim is not reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

